DO NOT PUBLISH


             IN THE UNITED STATES COURT OF APPEALS
                    FOR THE ELEVENTH CIRCUIT
                     ________________________
                                                                   FILED
                             No. 07-15877                U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                         Non-Argument Calendar                 JULY 29, 2008
                       ________________________             THOMAS K. KAHN
                                                                  CLERK
                   D.C. Docket No. 07-00722-CV-WS-M


THOMAS D. ARTHUR,

                                                      Plaintiff-Appellant,

                                   versus

ALABAMA DEPARTMENT OF CORRECTIONS,
RICHARD ALLEN,
HOLMAN CORRECTIONAL FACILITY,
GRANTT CULLIVER,

                                                      Defendants-Appellees.

                      __________________________

             Appeal from the United States District Court for the
                        Southern District of Alabama
                       _________________________
                              (July 29, 2008)

Before BIRCH, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
       Plaintiff-appellant Thomas D. Arthur appeals the dismissal of his 42 U.S.C.

§ 1983 complaint, challenging Alabama's lethal injection protocol, for

unreasonable delay. Arthur argues that the district court erred in dismissing his

challenge because it was distinguishable from his prior lethal injection challenge,

Arthur v. Allen, No. 07-0342, 2007 WL 2320069 (S. D. Ala. Aug. 10, 2007)

("Arthur"), that the changes to the protocol were material, and that he could not

have brought the claim before he had a set execution date.

       As we recited in our order denying Arthur's motion for stay of execution in

this case, Arthur v. Alabama Dep't. of Corr., No. 07-15877 (11th Cir. Jul. 23,

2008) ("Arthur IV"), we rejected Arthur's arguments regarding his unreasonable

delay in Arthur v. Allen, 248 Fed. Appx. 128 (11th Cir. 2007) (per curiam)

("Arthur II") and in Arthur v. King, 500 F.3d 1335 (11th Cir.) (per curiam)

("Arthur III"), cert. denied,   U.S.   , 128 S. Ct. 660 (2007). Specifically, we

have observed that Arthur was on notice that a § 1983 challenge to Alabama's

lethal injection protocol was available as early as June or August 2006. Arthur II,

248 Fed. Appx. at 132. We have also noted that it does not appear that Alabama's

26 October 2007 minimal changes to its execution protocol materially changed the

procedures that were adopted in 2002. See McNair v. Allen, 515 F.3d 1168 (11th

Cir.), cert. denied,   U.S. , 128 S. Ct. 2914 (2008).

                                           2
      Arthur's challenge that Alabama's revised execution protocol constitutes

cruel and unusual punishment is the same challenge that he raised in Arthur. The

district court did not abuse its discretion in dismissing for unreasonable delay.

      For the same reasons that we stated in Arthur IV, we AFFIRM.




                                          3
BARKETT, Circuit Judge, specially concurring in result:

      I concur in the decision to affirm the district court’s dismissal of Arthur’s §

1983 complaint challenging Alabama’s lethal injection protocol only because I

believe we are bound by the precedent in Baze v. Rees, __ U.S. __, 128 S. Ct.

1520 (2008) and McNair v. Allen, 515 F.3d 1168 (11th Cir. 2008).




                                          4